Citation Nr: 1041425	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  09-45 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to the 
service connected residuals of shell fragment wound to muscle 
group IX, degenerative (traumatic) joint disease of the right 
ankle, and arthritis of the right knee.

2.  Entitlement to service connection for degenerative joint 
disease of the right hip, to include as secondary to the service 
connected residuals of shell fragment wound to muscle group IX, 
degenerative joint disease of the right ankle, and arthritis due 
to trauma of the right knee.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from October 1952 to October 
1954.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2008 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Degenerative joint disease of the lumbar spine was not 
manifest during service, arthritis was not manifest within a year 
of discharge, and is not attributable to service.

2.  Degenerative joint disease of the lumbar spine is not due to 
a service connected disease or injury.  

3.  Degenerative joint disease of the right hip was not manifest 
during service, arthritis was not manifest within a year of 
discharge, and is not attributable to service.

4.  Degenerative joint disease of the right hip is not due to a 
service connected disease or injury.  



CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbar spine was not 
incurred in or aggravated by service, and arthritis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Degenerative joint disease of the lumbar spine is not 
proximately due to or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310 (2010).

3.  Degenerative joint disease of the right hip was not incurred 
in or aggravated by service, and arthritis may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  Degenerative joint disease of the right hip is not 
proximately due to or the result of a service connected disease 
or injury.  38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Additionally, the United States Court of Appeals for Veterans 
Claims (Court) has held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant pursuant 
to the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Prinicpi, 
18 Vet. App. 112, 119 (2004). The timing requirement enunciated 
in Pelegrini applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
December 2007 and July 2008.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  VA has 
also satisfied its duty to assist the appellant under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  Available service and VA 
treatment records have been associated with the claims folder 
along with post service medical records.  VA has afforded the 
appellant appropriate VA examinations.  We note that the VA 
examinations were adequate as they reflect a pertinent medical 
history, review of the documented medical history, clinical 
findings, a diagnosis, and opinions supported by medical 
rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claims.  The evidence of record provides 
sufficient information to adequately evaluate the claims, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the appellant with the development of evidence is required.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). Accordingly, the 
Board will address the merits of the claim.




FACTUAL SUMMARY

The appellant filed a claim for service connection for a right 
hip disability secondary to right leg injury and a lumbar 
disability secondary to right leg injury in June 2007.  

In February 2008, the appellant's wife related that the appellant 
has lumbar problems and has to see a local chiropractor for 
adjustments.

Degenerative joint disease of the lumbar spine and degenerative 
joint disease of the right hip was diagnosed in the August 2008 
VA compensation and pension examination.  During this 
examination, a right hip condition with an onset of 1953 was 
reported.  The appellant reported a gradual problem with the 
right hip over several years and that he felt it was related to 
service.  He reported pain and stiffness of the right hip.  No 
trauma was recalled.  A lumbar condition with an onset of 2000 
was also noted.  The appellant reported intermittent pain in the 
lumbar area without radiation and no bowel movement or bladder 
changes.  No history of trauma was noted.  

The August 2008 examiner opined that the appellant's lumbar spine 
and right hip disabilities were not caused by or a result of the 
service connected residuals of shell fragment wound of the right 
lower extremity, muscle group XV.  He opined that the appellant's 
degenerative joint disease of the spine and hip were most likely 
related to the aging process and genetic predisposition.  The 
examiner noted that the appellant had residuals of shell fragment 
to the right lower extremity which was not linked to his spine or 
hip or causing any abnormality in gait or stress in his mentioned 
joints.  He noted that there was no evidence of any chronic 
medical problems with the spine or hip during service or 
following separation, and that the onset of the current condition 
seems related to the aging process.  The examiner indicated that 
he reviewed medical literature on the development of 
osteoarthritis and the risk factors associated therewith.

Dr. P related in September 2008 that the appellant had been his 
patient since January 2003 and that he had been treated for low 
back and neck pain caused by advanced degeneration of the spine.  

The appellant stated in February 2009 that his right ankle and 
knee problems caused him to have problems with the way he walked 
and stood, and that such caused his right hip and back to hurt.

The appellant was afforded a VA compensation and pension 
examination in May 2010.  During this examination, degenerative 
joint disease of the lumbar spine and right hip onset 1990s was 
noted.  The appellant reported gradual onset of the low back and 
hip years ago.  The appellant stated that he had surgery for his 
tailbone due to pilonidal cyst in service.  He reported that his 
conditions have progressively worsened and that he had difficulty 
driving his tractor.  A medical history of traumatic arthritis to 
ankle and knee due to shrapnel injury was noted.  Examination of 
the right hip revealed stable degenerative changes of mild 
narrowing and eburnation.  There was no fracture-dislocation.  
There were benign fibrous cortical defects in both femoral necks.  
Examination of the back revealed no significant interval changes 
when compared to the prior examination.  There was a 
straightening of the lumbar lordosis and severe degenerative disc 
disease from L2 through L5, worst at L4-L5 level, with 
anterolateral briding osteophytes, vacum phenomena and sclerosis 
of the vertebral endplates.  Small posterior osteophytes were 
seen.  

The May 2010 VA examiner opined that the appellant's lumbar spine 
and right hip disabilities were not due to or a result of or 
secondary to a service connected disability, including the 
residuals of a shell fragment wound to muscle group XI 
(previously muscle group XV), degenerative joint disease of the 
right ankle and/or arthritis of the right knee.  He stated that 
the spine and hip conditions were not increased in severity or 
aggravated by a service connected disability, including the 
residuals of a shell fragment wound to muscle group XI 
(previously muscle group XV), degenerative joint disease of the 
right ankle and/or arthritis of the right knee.  He noted that 
there was no evidence of any injury to the spine or hip in 
service and that there was no abnormal gait to contribute or 
cause any arthritis in the hip or spine from his trauma.  There 
was no evidence of any additive joints caused by traumatic 
arthritis in the knee or ankle/tibia as documented by medical 
literature.  The examiner opined that the spine condition and hip 
condition was not aggravated by the traumatic arthritis as there 
is no abnormal gait.  

In September 2010, the appellant related that in 1953 he fell on 
his shoulder and hip while being removed from a tank.  He stated 
that his right hip has bothered him since.  He stated that he had 
surgery on his tailbone in 1954.  He reported pain when sitting 
for extended periods of time or riding his tractor or mower.  

LEGAL CRITERIA

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 U.S.C. 
§§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).

Certain chronic diseases, such as arthritis, may be service 
connected if incurred or aggravated by service or manifested to a 
degree of 10 percent disabling or more within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (2010).  For a showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be legitimately 
questioned.  If the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 3.303(b) 
(2010).

Except as provided in 38 C.F.R. § 3.300(c), disability which is 
proximately due to or the result of a service-connected disease 
or injury shall be service connected.  38 C.F.R. § 3.310.  This 
includes any increase in disability (aggravation).  The Court has 
also held that service connection can be granted for disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disease or injury.  Allen v. Brown, 7 
Vet. App. 439 (1995).  When aggravation of a veteran's non-
service-connected condition is proximately due to or the result 
of a service-connected condition, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen. 

The Board notes that 38 C.F.R. § 3.310 was amended on September 
7, 2006.  As the appellant's claim was filed in June 2007, the 
amendment is for application in the present claim.  

The more recently expanded provisions of 38 C.F.R. § 3.310 (2010) 
state that:

Any increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  The 
rating activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR part 
4) and determine the extent of aggravation by deducting the 
baseline level of severity, as well as any increase in severity 
due to the natural progress of the disease, from the current 
level.  38 C.F.R. § 3.310(b) (2010).

Analysis

The appellant has appealed the denial of service connection for 
degenerative joint disease of the lumbar spine and right hip, to 
include as secondary to the service connected residuals of shell 
fragment wound to muscle group IX, degenerative (traumatic) joint 
disease of the right ankle, and arthritis of the right knee.  
After review of the record, the Board finds against the claims.  

Based on review of the evidence of record, the Board finds that 
service connection for right hip and back disabilities is not 
warranted.  In this decision, the Board has considered all lay 
and medical evidence as it pertains to the issues.  38 U.S.C.A. § 
7104(a) ("decisions of the Board shall be based on the entire 
record in the proceeding and upon consideration of all evidence 
and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall 
consider all information and lay and medical evidence of record 
in a case"); 38 C.F.R. § 3.303(a) (service connection claims 
"must be considered on the basis of the places, types and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records and all pertinent medical and lay evidence").

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  Competency is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
credibility is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may 
be diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(Fed. Cir. 2006) (lack of contemporaneous medical records does 
not serve as an "absolute bar" to the service connection 
claim).  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board cannot 
determine that lay evidence lacks credibility merely because it 
is unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran is 
credible and ultimately competent, the lack of contemporaneous 
medical evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability benefits 
based on that competent lay evidence.  See Buchanan, supra.  

Here, we find that the appellant is competent to report back and 
hip pain and the circumstances surrounding such.  However, as 
explained below, we find the appellant's assertions that his 
disabilities are related to service are not credible and that the 
more probative evidence is against the claims.  

In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, consistency with other evidence, and statements 
made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

To the extent that the appellant attributes his right hip and 
back disabilities to service, the Board finds that his assertions 
are not credible.  In this regard, we find that such are 
inconsistent with other (lay and medical) evidence of record.  
Post-service evidence does not reflect complaints or treatment 
related to the back and/or right hip following active service 
until decades thereafter.  

Regarding the back, it is shown that the appellant reported back 
problems dating back to 2000.  The Board emphasizes the multi-
year gap between discharge from active duty service (1954) and 
the initial reported symptoms related to the back in 
approximately 2000 (nearly a 50-year gap).  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence 
of medical complaints for condition can be considered as a factor 
in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service connection 
where veteran failed to account for lengthy time period between 
service and initial symptoms of disability).  We also note that 
arthritis is not shown within a year of discharge.  

Regarding the hip, we note that the first mention of any right 
hip complaints/problems in the record is in the June 2007 claim 
for compensation.  However, the appellant related in September 
2010 that his right hip problems began in service and continued.  
He stated that in 1953 he fell on his shoulder and hip while 
being removed from a tank and that his right hip has bothered him 
since.  

The Board notes that appellant has alleged that his tank was hit 
in service and that he did not recall if he got of the tank on 
his own or if someone pulled him out.  He related that he thought 
that he fell off the tank injurying his shoulder, neck and hip.  
His DD-214 shows that he was awarded the Purple Heart and the RO 
has conceded combat participation.  In light of this, the 
appellant is entitled to the provisions set forth in 38 U.S.C.A. 
§ 1154(b).  Thus, his aseertions of a hip injury will be accepted 
as evidence of what occurred in service since it is consistent 
with the circumstances, conditions, or hardships of such service.

However, to the extent that there is an assertion of in service 
chronicity and continuity regarding the right hip, such remote 
lay evidence is contradicted by the more probative evidence and 
is not credible.  In this regard, we note the appellant's failure 
to include the claim for a hip disability and/or back disability 
in his original claim for compensation in October 1954.  This 
silence when otherwise speaking constitutes negative evidence.  
We find it not credible that he would file a claim for his leg 
and knee and not for an ongoing hip disability if he were 
experiencing continuity.  The Board has weighed the appellant's 
statements and finds his current recollections and statements 
made in connection with a claim for VA compensation benefits to 
be of lesser probative value than his more contemporaneous in-
service history and the historical record.  

Furthermore, we note that the August 2008 VA examiner found that 
there was no evidence of any chronic medical problems with the 
spine or hip during service or following separation, and that the 
onset of the current condition seems related to the aging 
process.  

To the extent that the appellant attributes his right hip and 
back disabilities to his service connected disabilities, we also 
find against this claim.  In this regard, we note that the August 
2008 VA examiner found that the appellant's lumbar spine and 
right hip disabilities were not caused by or a result of the 
service connected residuals of shell fragment wound of the right 
lower extremity, muscle group XV.  He opined that the appellant's 
degenerative joint disease of the spine and hip were most likely 
related to the aging process and genetic predisposition.  

The May 2010 VA examiner also opined that the appellant's current 
lumbar spine and right hip disabilities were not caused by and/or 
aggravated or increased in severity by a service connected 
disability, including the residuals of a shell fragment wound to 
muscle group XI (previously muscle group XV), degenerative joint 
disease of the right ankle and/or arthritis of the right knee.  
The examiner opined that the spine condition and hip condition 
were not aggravated by the traumatic arthritis as there is no 
abnormal gait.  

We find the opinions of the VA examiners more probative than the 
appellant's lay statements regarding etiology.  The opinions were 
rendered after examination of the appellant, and review his 
service treatment records, medical literature, and post service 
treatment records.  We also find that the opinions are consistent 
with the historical record.  

The preponderance of the evidence is against the claims for 
service connection for a right hip and back disability.  
Accordingly, service connection is denied.


ORDER

Service connection for degenerative joint disease of the lumbar 
spine, to include as secondary to the service connected residuals 
of shell fragment wound to muscle group IX, degenerative 
(traumatic) joint disease of the right ankle, and arthritis of 
the right knee is denied.  

Service connection for degenerative joint disease of the right 
hip, to include as secondary to the service connected residuals 
of shell fragment wound to muscle group IX, degenerative joint 
disease of the right ankle, and arthritis due to trauma of the 
right knee is denied.  


____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


